UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 31, 2007 OR o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to . Commission File Number 333-139774 SUNOVIA ENERGY TECHNOLOGIES, INC. (Exact name of small business issuer as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 98-0550703 (I.R.S. Employer Identification No.) 6408 Parkland Drive, Suite 104, Sarasota, Fl 34243 (Address of principal executive offices) 941-751-6800 (Issuer’s telephone number) (Former name, former address and former fiscal year if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for the such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The number of shares of the Registrant’s Common Stock outstanding as of December 20, 2007 was 296,257,950. Transitional Small Business Disclosure Format (Check one): Yes oNo x 1 FORM 10-QSB INDEX Page PART I: FINANCIAL INFORMATION 3 ITEM 1. FINANCIAL STATEMENTS F-1 Balance Sheet (Unaudited) F-4 Statements of Operations (Unaudited) F-5 Statement of Changes in Stockholders’ Equity (Unaudited) F-6 Statements of Cash Flows (Unaudited) F-7 Notes toFinancial Statements (Unaudited) F-8 - F-27 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 4 ITEM 3. CONTROLS AND PROCEDURES 9 PART II. OTHER INFORMATION 10 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 10 ITEM 3 DEFAULTS UPON SENIOR SECURITIES 10 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 10 ITEM 6. EXHIBITS 10 SIGNATURES 11 2 Add insert Introductory Note Caution Concerning Forward-Looking Statements This Report and our other communications and statements may contain “forward-looking statements,” including statements about our beliefs, plans, objectives, goals, expectations, estimates, projections and intentions. These statements are subject to significant risks and uncertainties and are subject to change based on various factors, many of which are beyond our control. The words “may,” “could,” “should,” “would,” “believe,” “anticipate,” “estimate,” “expect,” “intend,” “plan,” “target,” “goal,” and similar expressions are intended to identify forward-looking statements. All forward-looking statements, by their nature, are subject to risks and uncertainties. Our actual future results may differ materially from those set forth in our forward-looking statements. Forward-looking statements include, but are not limited to, statements about: · our expectations regarding our expenses and revenue; · our anticipated cash needs and our estimates regarding our capital requirements and our needs for additional financing; · plans for future products, for enhancements of existing products and for development of new technologies; · our anticipated growth strategies; · existing and new customer relationships; · our technology strengths; · our intellectual property, third-party intellectual property and claims related to infringement thereof; · anticipated trends and challenges in our business and the markets in which we operate; · and sources of new revenue. For information concerning these factors and related matters, please read our prospectus and our SB-2 Registration Statement.However, other factors besides those referenced could adversely affect our results, and you should not consider any such list of factors to be a complete set of all potential risks or uncertainties. Any forward-looking statements made by us herein speak as of the date of this Quarterly Report. We do not undertake to update any forward-looking statement, except as required by law. 3 SUN ENERGY SOLAR, INC. (A DEVELOPMENT STAGE COMPANY) REPORT ON REVIEWS OF FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED OCTOBER 31, 2 SUN ENERGY SOLAR, INC. (A DEVELOPMENT STAGE COMPANY) F-1 UCONTENTSU PAGEU FINANCIAL STATEMENTS F-1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM F-3 BALANCE SHEETS F-4 STATEMENTS OF OPERATIONS F-5 STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY F-6 STATEMENTS OF CASH FLOWS F-7 NOTES TO FINANCIAL STATEMENTS F-8- F-27 F-2 November 5, 2007 (except for Note P, as to which the date is November 28, 2007) To The Board of Directors and Stockholders Sun Energy Solar, Inc. Sarasota , Florida REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have reviewed the accompanying balance sheet of Sun Energy Solar, Inc., (a development stage company), as of October 31, 2007 and the statements of operations and cash flows for the three months ended October 31, 2007 and 2006, and for the period from inception (November 9, 2005) through October 31, 2007, and the statement of changes in stockholders’ equity for the three months ended October 31, 2007.These financial statements are the responsibility of the Company’s management. We conducted our review in accordance with the standards of the Public Company Accounting Oversight Board (United States).A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters.It is substantially less in scope than an audit conducted in accordance with standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the financial statements taken as a whole.Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the accompanying interim financial statements for them to be in conformity with accounting principles generally accepted in the United States of America. We have previously audited, in accordance with auditing standards of the Public Company Accounting Oversight Board (United States), the balance sheet of Sun Energy Solar, Inc., (a development stage company), as of July 31, 2007 and the related statements of operations, stockholders’ equity, and cash flows for the period from inception (November 9, 2005) through July 31, 2007; and in our report dated September 19, 2007, we expressed an unqualified opinion on those financial statements.In our opinion, the information set forth in the accompanying balance sheet as of July 31, 2007, is fairly stated, in all material respects, in relation to the balance sheet from which it has been derived. /s/Bobbitt Pittenger & Company, P.A. Certified Public Accountants Sarasota, Florida F-3 SUN ENERGY SOLAR, INC. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS October 31, July 31, 2007 2007 (Unaudited) ASSETS Current assets: Cash and cash equivalents $ 1,725,433 $ 3,457,729 Prepaid expenses 17,990 21,725 Inventory 102,100 43,057 TOTAL CURRENT ASSETS 1,845,523 3,522,511 Furniture and equipment, net 213,134 172,673 Other assets 53,988 53,988 $ 2,112,645 $ 3,749,172 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable and accrued expenses $ 1,148,828 $ 895,978 Common stock redemption 3,144,808 - Related party payables 9,000 9,000 TOTAL CURRENT LIABILITIES 4,302,636 904,978 STOCKHOLDERS' EQUITY Common stock, $0.00005 par value; 1,500,000,000 shares authorized: 238,365,431 and 264,913,506 at October 31, 2007 and July 31, 2007, respectively, issued and outstanding 11,913 13,241 Additional paid-in capital 6,133,466 8,786,946 Deficit accumulated during the development stage (8,335,370 ) (5,955,993 ) TOTAL STOCKHOLDERS' EQUITY (2,189,991 ) 2,844,194 $ 2,112,645 $ 3,749,172 See report of independent registered public accounting firm and notes to financial statements. F-4 SUN ENERGY SOLAR, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF OPERATIONS For the Period From Inception For the Three For the Three (November 9, 2005) Months Ended Months Ended To October 31, 2007 October 31, 2006 October 31, 2007 (Unaudited) (Unaudited) (Unaudited) Revenue: $ - $ - $ - Expenses: Selling, general and administrative 812,318 967,969 6,569,232 Research and development 1,599,403 127,689 2,031,485 Total expenses 2,411,721 1,095,658 8,600,717 Operating loss (2,411,721 ) (1,095,658 ) (8,600,717 ) Other income: Interest 32,344 47,577 265,347 Total other income 32,344 47,577 265,347 Loss before income tax benefit (2,379,377 ) (1,048,081 ) (8,335,370 ) Income tax benefit - - - Net loss $ (2,379,377 ) $ (1,048,081 ) $ (8,335,370 ) Loss per share: Basic $ (0.01 ) $ (0.00 ) $ (0.04 ) Diluted $ (0.01 ) $ (0.00 ) $ (0.04 ) Weighted average number of common shares outstanding: Basic 269,299,905 234,929,379 232,261,885 Diluted 269,299,905 234,929,379 232,261,885 See report of independent registered public accounting firm and notes to financial statements. F-5 SUN ENERGY SOLAR, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY Additional Common Stock Paid-in Accumulated Shares Amount Capital Deficit Total Balance at inception, November 9, 2005 $ Capital contributed by founders 177,525,000 8,876 58,985 67,861 Shares issued in private placement 44,979,626 2,249 4,495,714 4,497,963 Stock issued for services and compensation 8,500,630 425 849,638 850,063 Net loss (1,229,400 ) (1,229,400 ) Balance, July 31, 2006 231,005,256 11,550 5,404,337 (1,229,400 ) 4,186,487 Shares issued in private placement ($0.10 per share, less syndication costs) 7,950,660 393 788,148 788,541 Stock issued for services and compensation ($0.10 per share) 25,957,590 1,298 2,594,461 2,595,759 Net loss (4,726,593 ) (4,726,593 ) Balance, July 31, 2007 264,913,506 13,241 8,786,946 (5,955,993 ) 2,844,194 (Unaudited) Common stock redemption ($0.10 per share) (33,098,075 ) (1,655 ) (3,308,153 ) (3,309,808 ) Stock issued for services and compensation ($0.10 per share) 6,550,000 327 654,673 655,000 Net loss (2,379,377 ) (2,379,377 ) Balance, October 31, 2007 238,365,431 $ 11,913 $ 6,133,466 $ (8,335,370 ) $ (2,189,991 ) See report of independent registered public accounting firm and notes to financial statements. F-6 SUN ENERGY SOLAR, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF CASH FLOWS For the Period From Inception For the Three For the Three (November 9, 2005) Months Ended Months Ended To October 31, 2007 October 31, 2006 October 31, 2007 (Unaudited) (Unaudited) (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ (2,379,377 ) $ (1,048,081 ) $ (8,335,370 ) Adjustments to reconcile net loss to net cash used in operating activities Depreciation 10,481 2,263 31,829 Stock issued for services and compensation 655,000 401,553 4,100,822 Changes in operating assets and liabilities: Prepaid expenses 3,735 29,978 (17,990 ) Inventory (59,043 ) - (102,100 ) Interest receivable - 15,795 - Other assets - (11,980 ) (53,988 ) Accounts payable and accrued expenses 252,850 225,587 1,148,827 Related party payables - 12,910 9,000 NET CASH USED BY OPERATING ACTIVITIES (1,516,354 ) (371,975 ) (3,218,970 ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of furniture and equipment (50,942 ) (18,781 ) (244,962 ) NET CASH USED BY INVESTING ACTIVITIES (50,942 ) (18,781 ) (244,962 ) CASH FLOWS FROM FINANCING ACTIVITIES Equity contributed by private placement - 33,800 5,286,504 Contributed capital - - 67,861 Common stock redemption (165,000 ) - (165,000 ) NET CASH (USED) PROVIDED BY FINANCING ACTIVITIES (165,000 ) 33,800 5,189,365 NET (DECREASE) INCREASE IN CASH AND CASH EQUIVALENTS (1,732,296 ) (356,956 ) 1,725,433 CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD 3,457,729 4,360,980 - CASH AND CASH EQUIVALENTS, END OF PERIOD $ 1,725,433 $ 4,004,024 $ 1,725,433 Cash paid for: Interest $ - $ - $ - Income taxes $ - $ - $ - Noncash operating and financing activities: Stock issued for services and compensation $ 655,000 $ 401,553 $ 4,100,822 Treasury stock redeemed included in payables $ (3,144,808 ) $ $ (3,144,808 ) See report of independent registered public accounting firm and notes to financial statements. F-7 SUN ENERGY SOLAR, INC. (A DEVELOPMENT STAGE COMPANY) NOTES TO FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED OCTOBER 31, 2, AND FOR THE PERIOD FROM INCEPTION (NOVEMBER 9, 2005) THROUGH OCTOBER 31, 2007 NOTE A - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES UOrganization, Nature, and Continuance of OperationsUT Sun Energy Solar, Inc. (“the Company”) was incorporated under the laws of the State of Delaware on November 9, 2005.The Company was organized for the purpose of developing solar related products and technologies.The Company was originally named Sologic, Inc. On April 25, 2006, the Company completed its name change from Sologic, Inc. to Sun Energy Solar, Inc. The Company is a development stage company. The Company is developing solar and non-solar powered substrates that permit sign-quality graphics to be run through printers with electric lighting embedded in the substrate. On December 21, 2005, the Company acquired the patent rights (patent applied for) to No. 60/617,263 Titled Substrate with Light Display, applied for on September 2, 2005, from Sparx, Inc., a Florida corporation 100% owned by the Company’s Chief Executive Officer.Sparx, Inc. had acquired the patent rights from company officers who were the original inventors.As compensation under this agreement, the Company has granted Sparx, Inc., a royalty of 4.9% of gross revenues (see Note B). The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.The Company is in the development stage of business and has experienced negative cash flows from operations to date and has accumulated losses of $8,335,370.To date the Company has funded operations through the issuance of common stock.Management’s plan is to continue raising funds through future equity or debt financings as needed until it achieves profitable operations.During the period from inception (November 9, 2005) through July 31, 2007, the Company completed a private placement of 52,930,286 shares for gross proceeds of $5,286,504.The ability of the Company to continue its operations as a going concern is dependent on continuing to raise sufficient new capital to fund its business and development activities and to fund ongoing losses, if needed, and ultimately on generating profitable operations. UAccounting Method The Company recognizes income and expenses on the accrual basis of accounting.The accompanying financial statements have been prepared on the accrual basis of accounting in accordance with accounting principles generally accepted in the United States. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, disclosures of contingent assets and liabilities at the date of the financial statements and revenue and expenses during the reporting period.Actual results could differ from those estimates. F-8 SUN ENERGY SOLAR, INC. (A DEVELOPMENT STAGE COMPANY) NOTES TO FINANCIAL STATEMENTS NOTE A - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Concentrations Financial instruments that potentially subject the Company to concentrations of credit risk consist of cash and cash equivalents.The Company maintains cash and cash equivalents in deposit accounts with one financial institution located in the United States.Deposit accounts exceed federally insured limits.Management does not believe the Company is exposed to significant risks on such accounts.Generally, these deposits may be redeemed upon demand and, therefore, bear minimal interest rate risk.At October 31, 2007, the Company had an uninsured cash balance of approximately $1,713,000. Royalty Agreements The Company has entered into an agreement that requires the payment of royalties to Sparx, Inc. (See Note B), a company owned by the Chief Executive Officer and largest shareholder.The Company expenses royalties as product costs during the period in which the related revenues are recorded.Since inception no royalties have been expensed under this agreement. Cash and Cash Equivalents For purposes of the statements of cash flows, the Company considers all highly liquid investments purchased with an original maturity of three months or less to be cash equivalents. Furniture and Equipment, Net Furniture and equipment are recorded at cost.Maintenance, repairs and other renewals are charged to expense when incurred.Major additions are capitalized, while minor additions, which do not extend the useful life of an asset, are charged to operations when incurred.When property and equipment are sold or otherwise disposed of, the related cost and accumulated depreciation is removed from the accounts, and any gain or loss is included in operations.Depreciation is calculated using the straight-line method, in amounts sufficient to relate the cost of depreciable assets to operations over their estimated useful lives, which range from three to seven years.Leasehold improvements are amortized using the straight-line method over the lives of the respective leases or the service lives of the improvements, whichever is shorter. Accounting for Long-Lived Assets In accordance with the provisions of Statement of Financial Accounting Standards (SFAS) No. 144, “Accounting for the Impairment or Disposal of Long-Lived Assets”, the Company’s policy is to evaluate whether there has been a permanent impairment in the value of long-lived assets, certain intangibles and goodwill.In evaluating for possible impairment, the Company uses an estimate of undiscounted cash flows.Factors considered in the valuation include current operating results, trends and anticipated undiscounted future cash flows.The Company has not recorded any impairment losses since inception. F-9 SUN ENERGY SOLAR, INC. (A DEVELOPMENT STAGE COMPANY) NOTES TO FINANCIAL STATEMENTS NOTE A - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Intangible Assets In accordance with SFAS No. 142, “Goodwill and Other Intangible Assets”, intangible assets with an indefinite useful life are not amortized. Intangible assets with a finite useful life are amortized using the straight-line method over the estimated useful life.All intangible assets are tested for impairment annually during the fourth quarter of the fiscal year.The Company had no intangible assets as of October 31, 2007 and 2006 or for the period from inception (November 9, 2005) through October 31, 2007. UResearch and Development In accordance with SFAS No. 2, “Accounting for Research and Development Costs”, Research and Development ("R&D") expenses are charged to expense when incurred.R&D is performed internally, and the Company does not perform R&D for other entities.The Company has consulting arrangements which are typically based upon a fee paid monthly or quarterly.Samples are purchased that are used in testing, and are expensed when purchased.R&D costs also include salaries and related personnel expenses, direct materials, laboratory supplies, equipment expenses and administrative expenses that are allocated to R&D based upon personnel costs. Revenue Recognition In accordance with SEC Staff Accounting Bulletin 101, “Revenue Recognition”, as amended by Staff Accounting Bulletin 104, the Company recognizes revenue when the following conditions have been met: there is persuasive evidence an arrangement exists which includes a fixed price, there is reasonable assurance of collection, the services or products have been provided and delivered to the customer, no additional performance is required, and title and risk of loss has passed to the customer.For the three months ended October 31, 2007 and 2006 and for the period from inception (November 9, 2005) through October 31, 2007, no revenue has been recognized. Products may be placed on consignment to a limited number of resellers.Revenue for these consignment transactions will also be recognized as noted above. Shipping and Handling Costs Amounts charged to customers for shipping and handling of our products is recorded as product revenue.The related costs are recorded as cost of sales. Advertising Advertising costs, including direct response advertising costs, are charged to operations as incurred. There were no product advertising costs charged to expense for the three months ended October 31, 2007 and 2006 or for the period from inception (November 9, 2005) through October 31, 2007. F-10 SUN ENERGY SOLAR, INC. (A DEVELOPMENT STAGE COMPANY) NOTES TO FINANCIAL STATEMENTS NOTE A - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Stock Based Compensation For the period from inception (November 9, 2005) through July 31, 2006, the Company had adopted SFAS No. 123, “Accounting for Stock Based Compensation”.SFAS No. 123 allowed the Company to adopt a fair value basis of accounting for stock options and other equity instruments or to continue to apply the existing accounting required by Accounting Principles Board (APB) Opinion No. 25, “Accounting for Stock Issued to Employees”.The Company has also adopted the disclosure provisions of SFAS No. 148, “Accounting for Stock Based Compensation - Transition and Disclosure”.This pronouncement requires prominent disclosures in both annual and interim financial statements about the method of accounting for stock based employee compensation and the effect of the method used on reporting results.Effective August1, 2006, the Company adopted the provisions of Statement of Financial Accounting Standards No.123 (revised 2004), “Share-Based Payment” (“SFAS 123R”) requiring that compensation cost relating to share-based payment transactions be recognized in the financial statements.The cost is measured at the grant date, based on the calculated fair value of the award, and is recognized as an expense over the employee’s requisite service period (generally the vesting period of the equity award).The Company adopted SFAS 123R using the modified prospective method and, accordingly, did not restate prior periods to reflect the fair value method of recognizing compensation cost.Under the modified prospective approach, SFAS 123R applies to new awards and to awards that were outstanding on August1, 2006 that are subsequently modified, repurchased or cancelled. ULegal Costs Related to Loss Contingencies The Company accrues legal costs expected to be incurred in connection with loss contingencies as they occur.As of October 31, 2007 and 2006, there were no loss contingencies expected. Income Taxes (Benefits) The Company utilizes the guidance provided by SFAS No. 109, “Accounting for Income Taxes”.Deferred tax assets and liabilities are determined based on the difference between the financial statement and tax basis of assets and liabilities as measured by the enacted tax rates that are expected to be in effect when these differences reverse.Valuation allowances are provided if necessary to reduce deferred tax assets to the amount expected to be realized. The Company has established a valuation allowance against the deferred tax asset due to uncertainties in its ability to generate sufficient taxable income in future periods to make realization of suchassets more likely than not.The Company has not recognized an income tax benefit for the operating losses generated during three months ended October 31, 2007 and 2006 or for the period from inception (November 9, 2005) through October 31, 2007. F-11 SUN ENERGY SOLAR, INC. (A DEVELOPMENT STAGE COMPANY) NOTES TO FINANCIAL STATEMENTS NOTE A - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Income Taxes (Benefits) (Continued) At October 31, 2007, the Company had a net operating loss carryforward of approximately $8,335,000 that may be offset against future taxable income through 2026.The amount of the income tax benefit for the three months ended October 31, 2007 and 2006 and for the period from inception (November 9, 2005) through October 31, 2007, before the valuation allowance was applied, totaled approximately $895,000, $383,000 and $3,134,000, respectively. Loss Per Share Loss per share is computed using the basic and diluted calculations on the statement of operations.Basic loss per share is calculated by dividing net loss available to common share stockholders by the weighted average number of shares of common stock outstanding for the period.Diluted loss per share is calculated by dividing net loss by the weighted average number of shares of common stock outstanding for the period, adjusted for the dilutive effect of common stock equivalents, using the treasury stock method.The total number of shares not included in the calculation as the effect is antidilutive is 500,000,000.The effects of the stock options are antidilutive at October 31, 2007 and 2006 and therefore are excluded from the fully diluted calculation. The reconciliation between the basic and fully diluted shares is as follows: For the Period For the Period from Inception from Inception For the Three For the Three (November 9, (November 9, Months Ended Months Ended 2005) through 2005) through October 31, 2007 October 31, 2006 October 31, 2007 October 31, 2006 Numerator: Net loss $ (2,379,377 ) $ (1,048,081 ) $ (8,335,370 ) $ (11,762,828 ) Denominator: Weighted average basic shares outstanding 269,299,905 234,929,379 232,261,885 226,572,175 Weighted average fully diluted shares outstanding 269,299,905 234,929,379 232,261,885 226,572,175 Net earnings per common share-basic and diluted $ (0.01 ) $ (0.00 ) $ (0.04 ) $ (0.05 ) Inventory Inventory is stated at the lower of cost or market.Cost is determined by the first-in, first-out (FIFO) method. F-12 SUN ENERGY SOLAR, INC. (A DEVELOPMENT STAGE COMPANY) NOTES TO FINANCIAL STATEMENTS NOTE A - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Comprehensive Income The Company has adopted SFAS No. 130, “TReporting Comprehensive Income”T. The statement establishes standards for reporting and display of comprehensive income and its components in a full set of general-purpose financial statements.The statement requires all items that are required to be recognized under accounting standards as components of comprehensive income to be disclosed in the financial statements. Comprehensive income is defined as the change in equity during a period from transactions and other events from non-owner sources.The Company has no components of comprehensive income and, accordingly, net loss is equal to comprehensive loss for the three months ended October 31, 2007 and 2006 and for the period from inception (November 9, 2005) through October 31, 2007. In March 2006, the FASB issued SFAS 156 “Accounting for Servicing of Financial Assets.”
